DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 22-27 and 29 are objected to because of the following informalities:    
(1) Regarding claim 22:
The examiner suggests deleting “(D2)” in line 8.
(2) Regarding claim 27:
The examiner suggests changing lines 12-17 to:
“while approaching closer to the service terminal and conditionally upon having performed the first activity, receiving a second short-range wireless communication signal; and
reacting to the receiving of the second short-range wireless communication signal by performing a second activity when being located within a second distance or distance range from the service terminal.”
(3) Regarding claim 29:
The examiner suggests changing lines 12-17 to:
“while approaching closer to the service terminal and conditionally upon having performed the first activity, receive a second short-range wireless communication signal; and
a second distance or distance range from the service terminal.”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by So et al. (US 2011/0164595 A1).
(1) Regarding claim 1:
So discloses a communication system (figure 3) comprising:
a mobile device (the network device 20 in figure 3);
a service terminal (the network coordinator 10 in figure 3);

a second transmitter function in or at the service terminal, the second transmitter function being configured for sending a second short-range wireless communication signal to cause a second reaction when received by the mobile device being located within a second distance or distance range from the service terminal, the second distance or distance range being closer to the service terminal than the first distance or distance range (second mode by the RF signal generation unit 17, when the network device 20 enters the RF event signal detection area (area B), the non-periodic data transmission and reception occurs using RF communication. Here, the area B has a size of several centimeters (cm), para. 0088; as shown in figure 3, area B has a small 
wherein the mobile device (network device 20) is configured for:
while approaching the service terminal:
-receiving the first short-range wireless communication signal when being located within the first distance or distance range from the service terminal (first mode by ZigBee communication unit 12 of network coordinator 10; when a beacon signal is periodically transmitted from the network coordinator 10 on the basis of a preset beacon period, the network device 20 located at a several-meter range from the network coordinator 10 is awakened at the wake-up time set according to the beacon period, and then receives the beacon signal, para. 0084);
-reacting to the receiving of the first short-range wireless communication signal by performing a first activity (the network device 20 transmits a first signal, including its SSID, to the network coordinator 10, and then enables authentication to be performed. When the authentication of the network device 20 has succeeded, the network device 20 is allocated a ZigBee communication channel by the network coordinator 10, thus enabling periodic data transmission and reception to be performed between the network coordinator 10 and the network device 20, para. 0084);

-receiving the second short-range wireless communication signal (second mode by the RF signal generation unit 17, when the network device 20 enters the RF event signal detection area (area B), the non-periodic data transmission and reception occurs using RF communication. Here, the area B has a size of several centimeters (cm), para. 0088; as shown in figure 3, area B has a small radius than area A, therefore, within area B is closer to the network coordinator 10 than within area A); and 
-reacting to the receiving of the second short-range wireless communication signal by performing a second activity when being located within the second distance or distance range from the service terminal (when an RF event signal is continuously transmitted from the network coordinator 10, the network device 20 located at a several-centimeter (cm) range from the network coordinator 10 is awakened by the RF event signal. Accordingly, the network device 20 transmits a second signal, including its SSID and the event detection code encoded using the RF event signal, to the network coordinator 10, and then enables authentication to be performed, para. 0088-0089).
(2) Regarding claim 22:
So discloses a method of activating a mobile device to enable use of a service associated with a service terminal, the method involving:
sending a first short-range wireless communication signal to cause a first reaction when received by the mobile device being located within a first distance or distance range from the service terminal (first mode by ZigBee communication unit 12 of network coordinator 10; when a beacon signal is periodically transmitted from the 
sending a second short-range wireless communication signal to cause a second reaction when received by the mobile device being located within a second distance or distance range from the service terminal, the second distance or distance range being closer to the service terminal than the first distance or distance range (second mode by the RF signal generation unit 17, when the network device 20 enters the RF event signal detection area (area B), the non-periodic data transmission and reception occurs using RF communication. Here, the area B has a size of several centimeters (cm), para. 0088; as shown in figure 3, area B has a small radius than area A, therefore, within area B is closer to the network coordinator 10 than within area A), 
wherein the method further comprises: 
the mobile device, while approaching the service terminal: 
receiving the first short-range wireless communication signal when being located within the first distance or distance range from the service terminal (when a beacon signal is periodically transmitted from the network coordinator 10 on the basis of a 
reacting to the receiving of the first short-range wireless communication signal by performing a first activity (the network device 20 transmits a first signal, including its SSID, to the network coordinator 10, and then enables authentication to be performed. When the authentication of the network device 20 has succeeded, the network device 20 is allocated a ZigBee communication channel by the network coordinator 10, thus enabling periodic data transmission and reception to be performed between the network coordinator 10 and the network device 20, para. 0084); and 
the mobile device, while approaching closer to the service terminal and conditionally upon having performed the first activity: 
receiving the second short-range wireless communication signal (when the network device 20 enters the RF event signal detection area (area B), the non-periodic data transmission and reception occurs using RF communication. Here, the area B has a size of several centimeters (cm), para. 0088), and 
reacting to the receiving of the second short-range wireless communication signal by performing a second activity when being located within the second distance or distance range from the service terminal (when an RF event signal is continuously transmitted from the network coordinator 10, the network device 20 located at a several-centimeter (cm) range from the network coordinator 10 is awakened by the RF event signal. Accordingly, the network device 20 transmits a second signal, including its SSID 
(3) Regarding claims 2 and 23:
So further discloses wherein the first activity involves preparations for the second activity (to detect the current location of the network device 20 which entered the ZigBee detection area of the network coordinator 10 according to the operation of the first mode, and to track the location of the network device 20 over time, para. 0086; the examiner interprets the tracking of the network device 20 as the claimed preparation step) and wherein the second activity involves participation in the service associated with the service terminal (When the authentication of the network device 20 has succeeded, the network device 20 is allocated a ZigBee communication channel by the network coordinator 10, thus enabling non-periodic data transmission and reception to be performed between the network coordinator 10 and the network device 20. In this case, the door is controlled such that it opens and shuts through the application interface in response to only the second signal including the event detection code, para. 0089; the examiner interprets the opens and shuts of door as the claimed service).
(4) Regarding claim 3:
So further discloses wherein the second activity involves participation in a service associated with the service terminal (When the authentication of the network device 20 has succeeded, the network device 20 is allocated a ZigBee communication channel by the network coordinator 10, thus enabling non-periodic data transmission and reception to be performed between the network coordinator 10 and the network device 20, para. 
(5) Regarding claim 6:
So further discloses at least one of the first short-range wireless communication signal and second short-range wireless communication signal is a beacon advertisement signal (beacon signal periodically transmitted from the network coordinator 10 on the preset beacon period, para. 0084).
(6) Regarding claim 15:
So further discloses the first and second transmitter functions in or at the service terminal are configured for sending the first and second short-range wireless communication signals at respective defined periodicities (beacon signal of the first mode when in area A are periodically transmitted from the network coordinator 10 on the preset beacon period, para. 0084; and in second mode, the RF event signal is continuously transmitted from the network coordinator 10, para. 0089).
(7) Regarding claim 19:
So further discloses one or both of the first and second transmitter functions being implemented by short-range wireless communication circuitry comprised in the service terminal (as shown in figure 2, the ZigBee communication unit 12 and RF signal generation unit 17 are within the network coordination unit 10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over So et al. (US 2011/0164595 A1) in view of Langberg et al. (US 5,853,630).
So discloses a method comprising:
receive a first short-range wireless communication signal when being located within a first distance or distance range from a service terminal (when a beacon signal is periodically transmitted from the network coordinator 10 on the basis of a preset beacon period, the network device 20 located at a several-meter range from the network coordinator 10 is awakened at the wake-up time set according to the beacon period, and then receives the beacon signal, para. 0084); 
react to the receiving of the first short-range wireless communication signal by performing a first activity (the network device 20 transmits a first signal, including its SSID, to the network coordinator 10, and then enables authentication to be performed. When the authentication of the network device 20 has succeeded, the network device 20 is allocated a ZigBee communication channel by the network coordinator 10, thus 
while approaching closer to the service terminal and conditionally upon having performed the first activity, receive the second short-range wireless communication signal (when the network device 20 enters the RF event signal detection area (area B), the non-periodic data transmission and reception occurs using RF communication. Here, the area B has a size of several centimeters (cm), para. 0088); and 
react to the receiving of the second short-range wireless communication signal by performing a second activity when being located within the second distance or distance range from the service terminal (when an RF event signal is continuously transmitted from the network coordinator 10, the network device 20 located at a several-centimeter (cm) range from the network coordinator 10 is awakened by the RF event signal. Accordingly, the network device 20 transmits a second signal, including its SSID and the event detection code encoded using the RF event signal, to the network coordinator 10, and then enables authentication to be performed, para. 0088-0089).
So fails to disclose the method is implemented by a memory comprising computer program code executable by a controller.
However, Langberg teaches that the method and apparatus for a transceiver warm start activation procedure with precoding can be implemented in software stored in a computer-readable medium.  The computer-readable medium is an electronic, magnetic, optical, or other physical device or means that can be contain or store a computer program for use by or in connection with a computer-related system (DSP) or method (column 3, lines 51-65).  One skilled in the art would have clearly recognized .  

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over So et al. (US 2011/0164595 A1) in view of Gallagher (US 2015/0141103 A1).
(1) Regarding claim 27:
So discloses a mobile computing device comprising:
a controller (micro controller unit (MCU) 25 of network device 20 in figure 2); and
a short-range wireless communication interface ((ZigBee communication unit 22 of network device 20 in figure 2);
wherein the mobile computing device is configured for;
receiving a first short-range wireless communication signal when being located within a first distance or distance range from a service terminal (when a beacon signal is periodically transmitted from the network coordinator 10 on the basis of a preset beacon period, the network device 20 located at a several-meter range from the network coordinator 10 is awakened at the wake-up time set according to the beacon period, and then receives the beacon signal, para. 0084); 
reacting to the receiving of the first short-range wireless communication signal by performing a first activity (the network device 20 transmits a first signal, including its 
while approaching closer to the service terminal and conditionally upon having performed the first activity, receive the second short-range wireless communication signal (when the network device 20 enters the RF event signal detection area (area B), the non-periodic data transmission and reception occurs using RF communication. Here, the area B has a size of several centimeters (cm), para. 0088); and 
reacting to the receiving of the second short-range wireless communication signal by performing a second activity when being located within the second distance or distance range from the service terminal (when an RF event signal is continuously transmitted from the network coordinator 10, the network device 20 located at a several-centimeter (cm) range from the network coordinator 10 is awakened by the RF event signal. Accordingly, the network device 20 transmits a second signal, including its SSID and the event detection code encoded using the RF event signal, to the network coordinator 10, and then enables authentication to be performed, para. 0088-0089).
So fails to disclose the method is implemented by a memory comprising computer program code executable by a controller.
However, Langberg teaches that the method and apparatus for a transceiver warm start activation procedure with precoding can be implemented in software stored in a computer-readable medium.  The computer-readable medium is an electronic, 
So fails to disclose the computing device comprising a long-range broadband communication interface.
However, Gallagher discloses a computing device 200 includes one or more communication units 228 to facilitate a wired and/or wireless connection to a network and/or other devices. Therefore, the communication units 228 may implement one or more of various wired and/or wireless technologies, such as Internet communications, Wi-Fi communications, Bluetooth communications, radio frequency ( RF), USB communications, broadband connections, optical port, Ethernet, mobile telephone network (MTN) communications or any other acceptable communications protocol (para. 0041).
It is desirable for the computing device having a long-range broadband communication interface because it enable long range communication.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date 
(2) Regarding claim 28:
So discloses a computing device (network coordinator 10 in figure 2) comprising:
a controller (micro controller unit (MCU) 15 of network coordinator 10 as shown in figure 2, para. 0044);
a first transmitter function for short-range wireless communication (ZigBee communication unit 12 as shown in figure 2);
a second transmitter function for short-range wireless communication (RF signal generation unit 17 as shown in figure 2) and 
wherein the computing device is configured for;
sending a first short-range wireless communication signal to cause a first reaction when received by a mobile device being located within a first distance or distance range from the computing device (when a beacon signal is periodically transmitted from the network coordinator 10 on the basis of a preset beacon period, the network device 20 located at a several-meter range from the network coordinator 10 is awakened at the wake-up time set according to the beacon period, and then receives the beacon signal, para. 0084; the network device 20 transmits a first signal, including its SSID, to the network coordinator 10, and then enables authentication to be performed. When the authentication of the network device 20 has succeeded, the network device 20 is allocated a ZigBee communication channel by the network coordinator 10, thus enabling periodic data transmission and reception to be performed between the network coordinator 10 and the network device 20, para. 0084); and

So fails to disclose the computing device comprises a long-range broadband communication interface.
However, Gallagher discloses a computing device 200 includes one or more communication units 228 to facilitate a wired and/or wireless connection to a network and/or other devices. Therefore, the communication units 228 may implement one or more of various wired and/or wireless technologies, such as Internet communications, Wi-Fi communications, Bluetooth communications, radio frequency ( RF), USB communications, broadband connections, optical port, Ethernet, mobile telephone network (MTN) communications or any other acceptable communications protocol (para. 0041).
.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over So et al. (US 2011/0164595 A1).
So discloses all subject matter of claim 2, but fails to disclose the first and second transmitter functions in or at the service terminal are configured for sending the first and second short-range wireless communication signals at respective transmission power levels, the transmission power level of the first short-range wireless communication signal being higher than the transmission power level of the second short-range wireless communication signal.
However, So discloses the first transmitter function (ZigBee beacon) covers area A of a size of a several meters (para. 0083), and the RF event signal covers area B of a size of several centimeters (para. 0088).  It is well known in the art that transmitting power is proportional to the covered distance; therefore one of ordinary skill in the art before the effective filing date of the invention that the transmitting power of the ZigBee beacon is higher (in order to cover a larger area of several meters) than the RF event signal (cover only several centimeters).  Thus satisfied the claimed limitation for the benefit of reducing power consumption of the network device.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over So et al. (US 2011/0164595 A1) in view of Srugo et al. (US 2016/0346617 A1).
So discloses all subject matter of claim 2, and further discloses although the preferred embodiments of the present invention have been disclosed for illustrative purposes, those skilled in the art will appreciate that various modifications, additions and substitutions are possible, without departing from the scope and spirit of the invention (para. 0110); but fails to explicitly disclose at least one of the first short-range wireless communication signal and second short-range wireless communication signal is a Bluetooth Low Energy signal.
However, Srugo discloses the Bluetooth low energy radio and ZigBee radio are interchangeable for low power communication radio (para. 0114). 
It is desirable for at least one of the first short-range wireless communication signal and second short-range wireless communication signal is a Bluetooth Low Energy signal because it provides a higher data rate.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Srugo in the system of So for the benefit of providing a higher data rate.

Allowable Subject Matter
Claims 4, 7-14, 17-18, 20-21, 24-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Ko et al. (US 2016/0066123 A1) discloses a method and apparatus for controlling operation based on distance between transmission device and reception device.
Woo (US 10,187.398 B2) discloses a method and apparatus for verifying validity of beacon signal.
Jin et al. (US 2016/0212582 A1) discloses a system and method for detection of indoor tracking units.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083.  The examiner can normally be reached on M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        1/14/2021